            Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PFLIPSEN,                            )
                                          )
       Plaintiff,                         )
                                          )       CIVIL ACTION
vs.                                       )
                                          )       FILE No. 5:20-cv-1213
FRIS CHKN, LLC d/b/a                      )
CHURCH’S-TAKE OUT,                        )
                                          )
       Defendant.                         )

                                      COMPLAINT

       COMES NOW, RYAN PFLIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendant FRIS CHKN, LLC d/b/a CHURCH’S-TAKE

OUT, pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In

support thereof, Plaintiff respectfully shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PFLIPSEN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in San Antonio, Texas


                                              1
              Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 2 of 11




(Bexar County).

         3.    Plaintiff is disabled as defined by the ADA.

         4.    Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

         5.    Plaintiff uses a wheelchair for mobility purposes.

         6.    Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

         7.    Defendant FRIS CHKN, LLC d/b/a CHURCH’S-TAKE OUT (hereinafter

“FRIS CHKN”) is a Texas for profit limited liability company that transacts business in

the state of Texas and within this judicial district.

         8.    FRIS CHKN may be properly served with process via its registered agent

for service, to wit: CT Corporation System, 1999 BRYAN ST., STE. 900 DALLAS, TX

75201.

                               FACTUAL ALLEGATIONS

                                               2
             Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 3 of 11




       9.     On or about October 9, 2020, Plaintiff was a customer at “Church’s-Take

Out” a business located at 8757 Huebner Road, San Antonio, Texas 78240, referenced

herein as the “Church’s.”

       10.    FRIS CHKN is the owner or co-owner of the real property and

improvements that the Church’s is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.    Plaintiff lives approximately 7 miles from the Church’s and Property.

       12.    Plaintiff’s access to the business(es) located at 8757 Huebner Road, San

Antonio, Bexar County Property Identification number 557023 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Church’s and Property, including those set forth in this

Complaint.

       13.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.    Plaintiff intends to revisit the Church’s and Property to purchase goods

                                            3
               Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 4 of 11




and/or services.

       15.      Plaintiff travelled to the Church’s and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Church’s

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Church’s and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to

                                              4
              Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 5 of 11




               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.     The Church’s is a public accommodation and service establishment.

       22.     The Property is a public accommodation and service establishment.


                                              5
             Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 6 of 11




       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Church’s must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Church’s and the Property in his capacity as a customer of the Church’s and Property and

as an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Church’s and Property that preclude and/or limit his access to

the Church’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Church’s and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Church’s and Property and

as an independent advocate for the disabled, but will be unable to fully do so because of

                                             6
                Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 7 of 11




his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Church’s and Property that preclude and/or limit his access to

the Church’s and Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       29.       Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Church’s and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.       Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Church’s and Property, including those specifically set forth herein, and make

the Church’s and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.       A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Church’s and Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Church’s and Property include, but are not limited to:

       (a)       ACCESSIBLE ELEMENTS:



                                               7
        Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 8 of 11




(i) There is at least one accessible parking space that does not have a properly

    marked access aisle in violation of section 502.3.3 of the 2010 ADAAG

    standards. This violation would make it dangerous and difficult for Plaintiff to

    access the accessible entrances of the Property.

(ii) The Property has an accessible ramp leading from the accessible parking space

    to the accessible entrances with a slope exceeding 1:12 in violation of section

    405.2 of the 2010 ADAAG standards. This violation would make it dangerous

    and difficult for Plaintiff to access the units of the Property.

(iii)    The accessible ramp side flares have a slope in excess of 1:10 in violation

    of section 406.3 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to access the units of the Property.

(iv)     There is not at least 5% (five percent) of the exterior dining surfaces

    provided for consumption of food or drink which complies with section 902.2

    requiring a clear floor space complying with 305 positioned for a forward

    approach, in violation of section 226.1 of the 2010 ADAAG standards.

(v) There is not at least 5% (five percent) of the exterior dining surfaces provided

    for consumption of food or drink that comply with section 902.2 of the 2010

    ADAAG standards, requiring appropriate knee and toe clearance complying

    with section 306 of the 2010 ADAAG standards, positioned for a forward

    approach, in violation of section 226.1 of the 2010 ADAAG standards.

(vi)     Defendants fail to adhere to a policy, practice and procedure to ensure that

    all facilities are readily accessible to and usable by disabled individuals.

                                        8
             Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 9 of 11




       32.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Church’s and

Property.

       33.    Plaintiff requires an inspection of Church’s and Property in order to

determine all of the discriminatory conditions present at the Church’s and Property in

violation of the ADA.

       34.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.     All of the violations alleged herein are readily achievable to modify to

bring the Church’s and Property into compliance with the ADA.

       36.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Church’s and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       37.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Church’s and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       38.    Upon information and good faith belief, the Church’s and Property have

been altered since 2010.

       39.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

                                             9
            Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 10 of 11




modified to comply with the 1991 ADAAG standards.

      40.     Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Church’s and Property, including those alleged herein.

      41.     Plaintiff’s requested relief serves the public interest.

      42.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Church’s and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)     That the Court find Church’s in violation of the ADA and ADAAG;

      (b)     That the Court issue a permanent injunction enjoining Defendant from

              continuing their discriminatory practices;

      (c)     That the Court issue an Order requiring Defendant to (i) remove the

              physical barriers to access and (ii) alter the subject Church’s to make it

              readily accessible to and useable by individuals with disabilities to the

              extent required by the ADA;

      (d)     That the Court award Plaintiff his reasonable attorneys' fees, litigation

                                              10
      Case 5:20-cv-01213 Document 1 Filed 10/14/20 Page 11 of 11




        expenses and costs; and

(e)     That the Court grant such further relief as deemed just and equitable in light

        of the circumstances.

                                    Dated: October 14, 2020.

                                    Respectfully submitted,

                                    /s/ Dennis R. Kurz
                                    Dennis R. Kurz
                                    Attorney-in-Charge for Plaintiff
                                    Texas State Bar ID No. 24068183
                                    Kurz Law Group, LLC
                                    4355 Cobb Parkway, Suite J-285
                                    Atlanta, GA 30339
                                    Tele: (404) 805-2494
                                    Fax: (770) 428-5356
                                    Email: dennis@kurzlawgroup.com




                                      11
